Citation Nr: 1638626	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-22 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right eye disability, to include as due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to May 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  

After reviewing the contentions and evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's original claim of service connection for right eye blindness to encompass any right eye disability, as reflected on the title page.

In an August 2013 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  Accordingly, The American Legion has a general power of attorney related to the Veteran's claim before the VA.  To date, the Veteran has not revoked The American Legion's general power of attorney, but, in a May 2016 memorandum, a representative from The American Legion indicated that the organization refuses to act as the Veteran's representative in this matter.  In June 2016 correspondence, the Board inquired if the Veteran wished to appoint a new representative and was advised that The American Legion would continue as his representative unless he responded otherwise within 30 days.  As he has not appointed a new representative and as The American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize The American Legion as the Veteran's representative.

Pursuant to a December 2015 statement, the Veteran seeks service connection for 17 disabilities, to include whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, secondary to herbicide exposure.  To date, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran's claim of service connection for a right eye disability must be remanded because it is inextricably intertwined with the issues referred in the Introduction section of this decision.  Specifically, the Veteran claims that his right eye disability is due to his diabetes mellitus.  Given that his claim of service connection for a right eye disability contemplates the referred claim, the Board finds that the issue of entitlement to service connection for a right eye disability is inextricably intertwined with the referred issue of whether new and material evidence has been submitted to reopen a claim of service connection for diabetes mellitus.  Therefore, the Board may not properly review the Veteran's claim for entitlement to service connection for a right eye disability until the AOJ develops and adjudicates the referred claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should undertake all appropriate development and then adjudicate the referred claims, to specifically include whether new and material evidence has been receipted to reopen the claim of service connection for diabetes mellitus.

2. The AOJ should obtain any relevant private or VA treatment records pertaining to the Veteran's claim of service connection for a right eye disability.

3.  Thereafter, the AOJ should complete any additional evidentiary development necessary based on the AOJ's adjudication of the intertwined claim, to include consideration of the Veteran's entitlement to service connection for a right eye disability, to include as secondary to diabetes mellitus, and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


